                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                         NO. 5:03-CR-195-FL-1

    UNITED STATES OF AMERICA,                        )
                                                     )
            v.                                       )
                                                     )                        ORDER
    AL JAMES SMITH,                                  )
                                                     )
                             Defendant.              )



        This matter is before the court on defendant’s pro se motion to modify presentence

investigation report (DE 119)1 pursuant to Federal Rule of Criminal Procedure 36. Defendant

alleges that paragraph 40 of this presentence investigation report (“PSR”) erroneously describes

one of his prior North Carolina convictions as conspiracy to commit robbery with a dangerous

weapon. According to defendant, the actual offense of conviction is conspiracy to commit

common law robbery. The government does not oppose defendant’s request to modify his

presentence report to correct the foregoing clerical error. See also United States v. Vanderhorst,

927 F.3d 824 (4th Cir. 2019) (explaining PSR is an “other part of the record” amenable to

correction for clerical errors under Rule 36); (DE 126). Accordingly, the instant motion (DE 119)

is GRANTED, and paragraph 40 of defendant’s PSR is hereby MODIFIED by replacing

“Conspiracy to Commit Robbery w/ A Dangerous Weapon” with “Conspiracy to Commit

Common Law Robbery.” Except as expressly modified herein, the terms of the PSR remain in

effect. All other terms and conditions of defendant’s convictions and sentence, as reflected in the




1
         Also pending is defendant’s motion for compassionate release (DE 122), which the court will address by
separate order.



           Case 5:03-cr-00195-FL Document 137 Filed 01/12/21 Page 1 of 2
March 15, 2004, judgment, also remain in effect.

       SO ORDERED, this the 12th day of January, 2021.


                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               2




          Case 5:03-cr-00195-FL Document 137 Filed 01/12/21 Page 2 of 2
